USDC IN/ND case 1:19-cv-00216-WCL-SLC document 13 filed 06/06/19 page 1 of 3


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  FORT WAYNE DIVISION

DARRYL MOSIMAN,                                  )
                                                 )
        Plaintiff,                               )
                                                 )
v.                                               )        Case No. 1:19-CV-216
                                                 )
C & E EXCAVATING, INC., and                      )
CHRISTIAN LABOR ASSOCIATION,                     )
LOCAL 10,                                        )
                                                 )
        Defendants.                              )

               ORDER TRANSFERRING CASE TO SOUTH BEND DIVISION

        Plaintiff Darryl Mosiman filed a Complaint alleging that the Defendants, his former

employer and his former union, “subjected Mr. Mosiman to disability discrimination . . . and

retaliated against him upon the filing of a grievance over the unlawful employment practices[,]”

in violation of the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. Complaint (ECF

1), p. 1. The Complaint asserts that “[v]enue is proper in the Northern District of Indiana, Fort

Wayne Division, under 28 U.S.C. § 1391(b), as Mr. Mosiman’s claim arose in this District.” Id.

The Complaint also states, however, that “Plaintiff Darryl Mosiman . . . resides in Elkhart,

Indiana, within the geographic jurisdiction of this Court[,]” that “Defendant C & E Excavating

[has] its principle place of business [in] Elkhart, Indiana . . . within the geographical jurisdiction

of this Court[,]” and that “Defendant Christian Labor Association . . . [has] its principle office

located [in] Zeeland, Michigan[.]” Id., pp. 1-2. The problem is that Elkhart County, the county of

residence of both Plaintiff and a Defendant and the county in which the Plaintiff’s claims arose,

is located within the South Bend Division of this Court, not the Fort Wayne Division. So while it

is true, as Plaintiff asserts, that venue is proper in this district, it is not proper in this division–a
USDC IN/ND case 1:19-cv-00216-WCL-SLC document 13 filed 06/06/19 page 2 of 3


distinction that Plaintiff overlooked when this case was filed. Divisional venue lies in the South

Bend Division.

       The divisional venue provisions of this Court are codified and state in pertinent part as

follows:

       (a) The Northern District comprises three divisions.

       (1) The Fort Wayne Division comprises the counties of Adams, Allen, Blackford,
       De Kalb, Grant, Huntington, Jay, Lagrange, Noble, Steuben, Wells, and Whitley.

       Court for the Fort Wayne Division shall be held at Fort Wayne.

       (2) The South Bend Division comprises the counties of Cass, Elkhart, Fulton,
       Kosciusko, La Porte, Marshall, Miami, Pulaski, St. Joseph, Starke, and Wabash.

       Court for the South Bend Division shall be held at South Bend.

28 U.S.C. § 94(a). So, this case should have been filed in the South Bend Division. This Court’s

local rules state the procedure for ensuring a case is correctly venued:

       Proper Venue. Divisional venue is determined by applying the district venue
       provisions of 28 U.S.C. §§ 1391-1413 to the divisions of the Northern District of
       Indiana as defined in 28 U.S.C. § 94(a).

       Improper Venue. On its own or the motion of a party, if the court determines a
       case is filed in a division without proper venue, the court may, pursuant to 28
       U.S.C. § 1406:

               (1) dismiss the case; or

               (2) in the interest of justice, transfer the case by issuing an order directing
               the clerk to reopen the case in a proper division.

N.D. Ind. L.R. 3-1(a)-(b).

       In this case, both Plaintiff and Defendant C & E Excavating are residents of Elkhart

County and the Complaint alleges violations of the ADA that occurred during Plaintiff’s



                                                  2
USDC IN/ND case 1:19-cv-00216-WCL-SLC document 13 filed 06/06/19 page 3 of 3


employment with C & E (and while he was represented by Defendant CLA Local 10).

Complaint, pp. 3-7. There are no allegations or factual statements linking the case to the Fort

Wayne Division. Accordingly, in the interest of justice, the Court hereby directs that this case be

transferred to and reopened in the South Bend Division for assignment to a judicial officer in that

Division.

                                         CONCLUSION

       For the reasons discussed above and pursuant to Local Rule 3-1, the Court hereby

DIRECTS the Clerk of the Court to reopen this case in the South Bend Division.



       Date: June 6, 2019.

                                                                            /s/ William C. Lee
                                                                            William C. Lee, Judge
                                                                               U.S. District Court
                                                                       Northern District of Indiana




                                                 3
